United States Court of Appeals for the Federal Circuit

                                        2007-1014

                                      AMGEN, INC.,

                                                     Appellant,

                                            v.

                        INTERNATIONAL TRADE COMMISSION,

                                                     Appellee,

                                           and

           ROCHE HOLDING LTD., F. HOFFMANN-LA ROCHE LTD., ROCHE
              DIAGNOSTICS GMBH, and HOFFMAN-LA ROCHE INC.,

                                                     Intervenors.



       Michelle Walters, Attorney, Office of the General Counsel, United States
International Trade Commission, of Washington, DC, filed a combined petition for panel
rehearing and rehearing en banc for appellee. With her on the petition were James M.
Lyons, General Counsel, and Wayne W. Herrington, Assistant General Counsel.

      Kent R. Stevens, Cadwalader, Wickersham & Taft LLP, of Washington, DC, filed a
combined petition for panel rehearing and rehearing en banc for intervenors. With him on
the petition was Evelyn G. Heilbrunn. Of counsel on the petition were Bartholomew
Vedirame, Michael P. Dougherty, and Tony V. Pezzano, of New York, New York. Also on
the petition were V. James Adduci II, Adduci, Mastriani & Schaumberg, LLP, of
Washington, DC, and Leora Ben-Ami, Patricia A. Carson, Thomas F. Fleming, Howard S.
Suh, and Manvin Mayell, Kaye Scholer LLP, of New York, New York.

       Lloyd R. Day, Jr., Day Casebeer Madrid & Batchelder LLP, of Cupertino,
California, filed a response to the petitions for appellant. Of counsel on the response
were Cecilia H. Gonzalez and Margaret D. Macdonald, Howrey LLP, of Washington, DC.


Appealed from: United States International Trade Commission
 United States Court of Appeals for the Federal Circuit
                                      2007-1014

                                    AMGEN INC.,

                                                     Appellant,

                                          v.

                      INTERNATIONAL TRADE COMMISSION,

                                                     Appellee,

                                         and

          ROCHE HOLDING LTD., F. HOFFMANN-LA ROCHE LTD., ROCHE
            DIAGNOSTICS GMBH, AND HOFFMANN-LA ROCHE, INC.,

                                                     Intervenors.

Appeal from the United States International Trade Commission in Investigation No. 337-
TA-568.

                      ON PETITION FOR PANEL REHEARING
                          AND REHEARING EN BANC

Before MICHEL, Chief Judge, NEWMAN, MAYER, LOURIE, RADER, SCHALL,
BRYSON, GAJARSA, LINN, and PROST, Circuit Judges. ∗

PER CURIAM.

                                      ORDER

      This case was heard by a panel of three judges. Combined petitions for panel

rehearing and rehearing en banc were filed by the International Trade Commission and

Roche Holding Ltd., F. Hoffmann-La Roche, Ltd., Roche Diagnostics GmbH, and

Hoffman-La Roche, Inc. A response was invited by the court and filed by Amgen Inc.



      ∗
             Circuit Judges Dyk and Moore did not participate in the disposition of this
appeal.
The petition for rehearing en banc and response having been referred to the circuit

judges who are in regular active service, and a poll having been requested and taken,

       IT IS ORDERED THAT:

       Rehearing en banc is granted for the limited purpose of authorizing the panel to

revise part II of its opinion.

       The judgment of the court entered on March 19, 2008, and reported at 519 F.3d

1343, is hereby vacated, and the opinion of the court accompanying the judgment is

withdrawn.

       The en banc court returns this appeal to the merits panel, which issues the

revised opinion that accompanies this order.




                                               FOR THE COURT


  April 30, 2009                               /s/ Jan Horbaly
       Date                                    Jan Horbaly
                                               Clerk


cc:    Michelle Walters, Esq.
       Kent R. Stevens, Esq.
       Lloyd R. Day, Jr., Esq.




2007-1014                                  2